MEMORANDUM **
Robert Smith, Jr., appeals pro se the district court’s judgment dismissing pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii) his 42 U.S.C. § 1983 action alleging that defendants violated his constitutional rights. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo, Barren v. Harrington, 152 F.3d 1193, 1194 (9th Cir. 1998) (order), and we affirm.
The district court properly dismissed Smith’s access to courts claim because he failed to allege that the eight-day deprivation of his legal materials actually hindered his ability to pursue his legal claims in the courts. See Lewis v. Casey, 518 U.S. 343, 351, 116 S.Ct. 2174, 135 L.Ed.2d 606 (1996) (a prisoner’s claim of denial of the right to access the courts must allege an actual injury).
Because Smith makes no argument on appeal challenging the district court’s November 3, 2004 dismissal of his claim that prison officials broke a set of false teeth and lost a gold necklace, he has waived his right to challenge that dismissal. See Indep. Towers of Washington v. Washington, 350 F.3d 925, 929 (9th Cir.2003).
*758Smith’s remaining contentions lack merit.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to, or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.